


110 HR 3467 IH: Second Chance for America's Veterans

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3467
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To expand and extend counseling and referral programs
		  that minimize recidivism by reintegrating at-risk veterans into meaningful
		  employment.
	
	
		1.Short titleThis Act may be cited as the
			 Second Chance for America's Veterans
			 Act.
		2.FindingsCongress finds the following:
			(1)States average a
			 60 percent rate of recidivism among veterans.
			(2)As a demonstration
			 program in seven States, the Incarcerated Veterans Transition Program (IV–TP)
			 has cut recidivism among its veterans by 90 percent.
			(3)Of the veterans
			 engaged in the national IV–TP program, 90 percent were moved into permanent
			 housing and 72 percent became gainfully employed.
			(4)IV–TP saves
			 taxpayers millions of dollars a year in incarceration costs and stimulates
			 local job growth and economic development. In Kentucky’s IV–TP, for example,
			 studies show that up to 166 individuals from the program would have re-offended
			 and returned to a correctional institution at a financial cost of $1.6 million
			 per year. The aggregate annual wages of the veterans assisted by the Kentucky
			 IV–TP program is more than $2.1 million.
			3.Establishment of
			 grant program for referral and counseling services to assist at-risk veterans
			 transitioning into the workplace
			(a)Program
			 authorityThe Secretary of Veterans Affairs (hereinafter in this
			 section referred to as the Secretary) shall establish a
			 workforce reentry program for eligible veterans consisting of job referral,
			 counseling, and other services deemed necessary by the Secretary to minimize
			 recidivism and improve job placement.
			(b)Location of
			 programThe program shall be carried out in at least twenty-four
			 locations equitably distributed within the United States. One location shall be
			 a penal institution under the jurisdiction of the Bureau of Prisons.
			(c)Scope of
			 program
				(1)To the extent
			 practicable, the program shall provide both referral and counseling services,
			 including assistance with job training and placement (including job readiness),
			 housing, health care, and other benefits to assist eligible veterans in the
			 transition from institutional living.
				(2)(A)To the extent that
			 referral or counseling services are provided at a location under the program,
			 the Secretary must ensure that referral services are administered in person
			 preceding the date of release or discharge from incarceration. Counseling
			 services must begin after an eligible veteran is discharged from incarceration.
			 The Secretary may determine an acceptable period of time to begin referral and
			 counseling services.
					(B)The Secretary may, as part of the
			 program, furnish to officials of penal institutions outreach information with
			 respect to referral and counseling services for presentation to veterans in the
			 custody of such officials during the 18-month period that precedes such date of
			 release or discharge.
					(3)Eligible
			 entitiesThe Secretary may distribute funds to eligible entities
			 to carry out the referral and counseling services required under the program.
			 Eligible entities may include: Relevant State agencies, non-profit
			 organizations, or State and local workforce investment boards as defined in
			 sections 111 and 117 of the Workforce Investment Act. Eligible entities must
			 have demonstrated competence in managing grants and the capability to provide
			 referrals to other service providers.
				(4)In developing the
			 program, the Secretary shall consult with officials of the U.S. Bureau of
			 Prisons, officials of penal institutions of States and political subdivisions
			 of States, and such other officials as the Secretary determines
			 appropriate.
				(d)DurationThe
			 Secretary shall have authority to make grants for fiscal years 2008 to
			 2011.
			(e)EvaluationEach
			 program shall provide a report to the Secretary containing all relevant program
			 data including percentage of veterans moved into permanent housing, percentage
			 of veterans gainfully employed, and rates of recidivism among participants.
			 Grantees must submit an evaluation exactly three years after grants are
			 awarded.
			(f)DefinitionIn
			 this section, the term eligible veteran means a veteran
			 who—
				(1)is a resident of a
			 penal institution or an institution that provides long-term care for mental
			 illness; and
				(2)is at risk for
			 homelessness absent referral and counseling services provided under the program
			 (as determined under guidelines established by the Secretary).
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated $15,000,000
			 for each of fiscal years 2008 through 2011 to carry out this program.
			
